The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         September 23, 2014

                                        No. 04-14-00616-CR

                                      Arthur Thomas MAYES,
                                             Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                    From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR2601A
                               Lorina I. Rummel, Judge Presiding

                                            O R D E R

        On July 15, 2014, Appellant Arthur Mayes was convicted of the offense of assault causing
serious bodily injury in cause number 2013-CR-2601A. Mayes entered a plea of nolo contendere
assessed punishment at thirty-five years confinement in the Institutional Division of the Texas
Department of Criminal Justice.
        On September 3, 2014, the district clerk filed a notification of late record indicating the
record was not filed because Mayes had not filed a notice of appeal. The record does not contain a
written notice of appeal. Although the record indicates that Mayes filed a motion for leave to file a
late notice of appeal, Texas Rule of Appellate Procedure 25.2(c) requires notice of appeal “be given
in writing and filed with the trial court clerk. TEX. R. APP. PROC. 25.2(c).
        Therefore, we ORDER Mayes to SHOW CAUSE in writing within fifteen days of the date of
this order why this appeal should not be dismissed for want of jurisdiction. If Appellant fails to show
cause within the time provided, the appeal will be dismissed. See TEX. R. APP. P. 43.2(f).
       All other appellate deadlines in this matter are suspended until further order of this court.



                                                        _________________________________
                                                        Patricia O. Alvarez, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 23rd day of September, 2014.


                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court